TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00809-CV



                                   David Chestnut, Appellant

                                                 v.

                                      JRSW1, Ltd, Appellee


           FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY,
       NO. C-1-CV-11-009527, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               David Chestnut has failed to prosecute his appeal. Appellant’s brief was due

June 4, 2012. On July 30, 2012, this Court’s clerk sent Chestnut a notice informing him that his

brief was overdue and cautioned that his appeal could be dismissed for want of prosecution unless

Chestnut filed a response reasonably explaining his failure to file a brief. That response was due by

August 9, 2012. Chestnut has not responded to the notice, nor has he filed a brief. Accordingly, we

dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: August 22, 2012




                                              2